United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                              June 3, 2003
                                   FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                            No. 02-51082
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                      Plaintiff-
                                                          Appellee,

                                                 versus

JUAN VALENTE SILLERO-LLANOS,

                                                                                    Defendant-
                                                          Appellant.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                 USDC No. A-02-CR-210-ALL-SS
                          -------------------------------------------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Juan Valente Sillero-Llanos (Sillero) has moved for leave to

withdraw from this appeal of the revocation of Sillero’s probation and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967). In response, Sillero has filed various motions requesting,

inter alia, the appointment of counsel, discovery, and a stay of the execution of his sentence.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Our independent review of the brief, Sillero’s motions, and the record discloses no

nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.

R. 42.2. Sillero’s motions are DENIED.




                                              -2-